Citation Nr: 1341232	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  00-12 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as due to exposure to jet fuel.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to jet fuel.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to exposure to jet fuel.

4.  Entitlement to service connection for disability manifested by chronic pain other than fibromyalgia, to include as due to exposure to jet fuel.

5.  Entitlement to service connection for disability manifested by atypical chest pain, to include as due to exposure to jet fuel.

6.  Entitlement to service connection for skin disability other than eczema, including psoriasis and dermatitis, to include as due to exposure to jet fuel.

7.  Entitlement to service connection for arthritis of multiple joints, to include as due to exposure to jet fuel.


REPRESENTATION

The Veteran is represented by:  Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Pflugner, Sean G., Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to June 1989.

These matters came to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  These claims were previously before the Board in October 2008 at which time each was denied.  The Veteran appealed the Board's October 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the Court issued a memorandum decision wherein it vacated the Board's October 2008 decision and remanded the Veteran's claims to the Board.  Subsequently, the Board remanded the Veteran's claims in November 2011 and July 2012 for development and consideration consistent with the Court's February 2011 memorandum decision.  After an August 2013 supplemental statement of the case, the above-captioned claims have been returned to the Board for further appellate review.

The Veteran provided testimony at a Board hearing conducted by the undersigned Veterans Law Judge in March 2008.  A transcript of this hearing has been associated with the claims folder.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, in October 2013, the Veteran (through his Attorney) submitted a copy of an April 1993 research study titled, "The Chronic Effects of JP-8 Jet Fuel Exposure on the Lungs."  Further, the Veteran submitted recent treatment reports from Skaggs Regional Medical Center.  This pertinent evidence was submitted to the RO and then forwarded to the Board.  The Veteran did not, however, submit a contemporaneous waiver of RO review.  As such, a remand is warranted in order for the RO to consider this evidence in the first instance.  38 C.F.R. § 19.37(b), 20.1304(c) (2012).

In July 2012, the Board remanded each of the above-captioned claims in order to provide the Veteran VA examination(s).  The examiner was specifically requested to render opinions as to whether it was at least as likely as not (a 50 percent probability or greater) that the Veteran's fibromyalgia; diabetes mellitus, type II; GERD; disability manifested by chronic pain; disability manifested by atypical chest pain; skin disability, including psoriasis and dermatitis; and/or arthritis of multiple joints was related to his active duty, to include, but not limited to, exposure to jet fuel.  

In May 2013, the Veteran underwent several VA examinations.  Based on a review of the Veteran's claims file and relevant medical studies and the findings from these examinations, the examiner provided etiological opinions with respect to the claimed disabilities.  These opinions were, however, limited to assessing whether it was at least as likely as not that the Veteran's claimed disabilities were caused by or a result of his inservice exposure to jet fuel.  The examiner did not provide opinions addressing whether the Veteran's claimed disabilities were otherwise etiologically related to his active duty.

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the Board finds that remanding the Veteran's claims is legally required in order to obtain supplemental opinions from the May 2013 VA examiner.

The Board also finds that a remand is required for additional development specific to the individual disabilities discussed below.

A. Fibromyalgia and Disability Manifested By Chronic Pain

The May 2013 VA examiner opined that "fibromyalgia chronic pain disorder" is less likely as not caused by or a result of inservice exposure to jet fuel.  The examiner did not render separate etiological opinions for fibromyalgia and disability manifested by chronic pain.  Further, the examiner did not address whether there was disability manifested by chronic pain other than fibromyalgia.  As such, the Board finds that the examiner erroneously conflated two distinct issues and, thus, the examination is insufficient to address the Veteran's service connection claims.

Additionally, subsequent to rendering the quoted etiological opinion, the examiner stated that the clinical data of record was suggestive of fibromyalgia, but that no "true" diagnosis of such had been given.  Further, the examiner stated that the Veteran did not satisfy the diagnostic criteria for fibromyalgia at either the February 2012 or the May 2013 VA examination.  Moreover, in the body of the examination report, the examiner indicated that the Veteran did not then experience and had never been diagnosed with fibromyalgia.  

Despite the May 2013 VA examiner's findings, the Board notes that the Veteran was also provided with a VA examination in July 2007.  Based on a review of the Veteran's reported symptoms and clinical evaluation, the July 2007 VA examiner provided a diagnosis of fibromyalgia.  The May 2013 examiner did not discuss or acknowledge the July 2007 VA examiner's fibromyalgia diagnosis.  Further, in the May 2013 report, despite concluding that the Veteran did not have fibromyalgia, the examiner paradoxically indicated that the Veteran experienced symptoms that were attributable to fibromyalgia.  As such, the Board finds that the May 2013 VA examiner's opinion is based on an incomplete, inaccurate, and/or contradictory factual predicate and, thus, is not adequate for adjudication purposes.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).

The requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, even if the Veteran's fibromyalgia resolved between the July 2007 VA examination and the February 2012 VA examination, the evidentiary requirement that there be a current diagnosis has been satisfied.  Consequently, if the Veteran's fibromyalgia resolved during the pendency of this appeal, the examiner must still consider whether the Veteran's fibromyalgia was incurred in or due to his active duty, to include consideration of, but not limited to, inservice exposure to jet fuel.  Because the VA examiner did not do so, the Board finds that the May 2013 examination is not adequate for adjudication purposes.

B.  Disability Manifested by Atypical Chest Pain

The May 2013 VA examiner's opinion addressed whether the Veteran's atypical chest pain was etiologically associated with his inservice exposure to jet fuel.  The examiner did not provide an opinion as to whether any disability manifested by atypical chest pain was etiologically related to his active duty, to include exposure to jet fuel.  

Additionally, after assessing the relevant evidence of record, the examiner determined that there was no diagnostic data to confirm the etiology of the Veteran's atypical chest pain.  The examiner then observed that electrocardiograms gave no indication of myocardial infarction or "ort" (the meaning of "ort" was not clear).  The examiner also indicated that cardiac records, including a stress test, echocardiogram, and carotid ultrasound, were negative.  Despite these findings, the examiner then opined that the Veteran's atypical chest pain "can" be associated with and/or triggered by mental health conditions, chronic obstructive pulmonary disease (COPD), or stress on his cardiovascular system from his morbid obesity and physical conditioning.  The examiner did not then provide an etiological opinion as to whether a mental disability, COPD, or morbid obesity was incurred in or due to the Veteran's active duty, to include as due to exposure to jet fuel.  Based on the above, it appears as though the VA examiner erroneously limited the scope of the Veteran's claim to cardiovascular disabilities.  However, as is suggested by the manner in which the Veteran's claim is captioned, the proper scope of the Veteran's claim includes any disability manifested by atypical chest pain, including, but not limited to cardiovascular, pulmonary, and psychiatric disabilities.  As such, the Board finds that the opinion provided by the May 2013 VA examiner is inadequate for purposes of adjudicating the Veteran's claim.

C.  Skin Disability, Including Psoriasis and Dermatitis

In the July 2012 remand, the Board captioned the Veteran's claim as one of entitlement to service connection for skin disability, to include psoriasis, dermatitis, and eczema.  

In May 2013, the Veteran underwent a VA examination concerning skin disabilities.  In response to the question of whether the Veteran has or ever had a diagnosable skin disability, the VA examiner responded in the affirmative, indentifying only eczema.  After clinical evaluation, the examiner rendered a diagnosis of eczema.  The examiner then provided a positive etiological opinion with respect to the Veteran's eczema, and provided a negative etiological opinion with respect to psoriasis.  The examiner did not address the dermatitis diagnosis of record and did not provide an etiological opinion with respect to dermatitis.

In August 2013, the RO issued a rating decision wherein service connection for eczema was granted.  The RO determined that this was a full grant of the benefits sought on appeal and, thus, did not consider a claim of entitlement to service connection for skin disability other than eczema, including psoriasis and dermatitis, in the August 2013 supplemental statement of the case.

Given that the RO granted entitlement to service connection for eczema in the August 2013 rating decision, the Board finds that this aspect of the Veteran's claim is no longer pending before VA because the full benefit sought on appeal has been granted.  This grant does not, however, satisfy the other aspects of the Veteran's service connection claim concerning other skin disability, including psoriasis and dermatitis.  Consequently, the Veteran's claim of entitlement to service connection for skin disability other than eczema, including psoriasis and dermatitis, is still pending before VA.

As discussed above, the May 2013 VA examiner provided an inadequate etiological opinion with respect to psoriasis, and failed to provide such an opinion regarding dermatitis.  As such, the Board finds that the May 2013 VA examination is not adequate for adjudication purposes.  

Additionally, the RO did not re-adjudicate the issue of entitlement to service connection for skin disability other than eczema, to include psoriasis and dermatitis, in the August 2013 supplemental statement of the case.  Consequently, the Board finds that the RO did not substantially comply with the Board's July 2012 remand directives and, thus, a remand for corrective action is required.  Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1.  The RO must attempt to obtain a supplemental opinion from the May 2013 VA examiner or an appropriate substitute.  The Veteran's claims file must be made available to and contemporaneously reviewed by the examiner.  The examiner must then provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's fibromyalgia (including as diagnosed on VA examination in July 2007); diabetes mellitus, type II, GERD; disability manifested by chronic pain other than fibromyalgia; disability manifested by atypical chest pain; arthritis of multiple joints; and/or skin disability, including psoriasis and dermatitis, was/were incurred in or due to his active duty, to include, but not limited to, inservice exposure to jet fuel.

The examiner must ascertain whether the Veteran currently experiences each of the claimed disabilities and/or experienced each of the claim disabilities during the pendency of this appeal.  Even if the examiner determines that a claimed disability resolved during the pendency of the appeal, the examiner must provide an etiological opinion in response to the question presented above.  Additionally, the examiner must provide separate opinions for each of the claimed disabilities.

With respect to the claimed disability manifested by atypical chest pain, the examiner must provide an etiological opinion in response to the question presented above for each disability that the examiner finds to be manifested by atypical chest pain, including, but not limited to, cardiovascular, pulmonary, and psychiatric disabilities.

With respect to the claimed skin disability other than eczema, the examiner must provide an etiological opinion in response to the question presented above for each skin disability, including, but not limited to, psoriasis and dermatitis.

The examiner must provide a thorough rationale for each opinion rendered.

2. Thereafter, the RO must re-adjudicate each of the issues on appeal, including the Veteran's claim of entitlement to service connection for skin disability, including psoriasis and dermatitis, to include as due to inservice exposure to jet fuel.  If any benefit remains denied, the RO must issue the Veteran and his representative a supplemental statement of the case and provide them the opportunity to respond.  The case must then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

